Peterman v New York Coll. of Traditional Chinese Medicine (2015 NY Slip Op 04777)





Peterman v New York Coll. of Traditional Chinese Medicine


2015 NY Slip Op 04777


Decided on June 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Feinman, JJ.


150244/12 15355

[*1]15356 Rachel H. Peterman, Plaintiff-Appellant,
vNew York College of Traditional Chinese Medicine, et al., Defendants-Respondents, John Does 1-10, Defendants.


Sanford Hausler, New York, for appellant.
Kaufman Dolowich & Voluck, LLP, New York (George Meierhofer of counsel), for respondents.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered March 8, 2013, which, to the extent appealed from as limited by the briefs, granted defendant's motion to dismiss the cause of action for negligence, and order, same court and Justice, entered on or about July 25, 2013, which, upon renewal and reargument, adhered to the determination on the original motion, unanimously affirmed, without costs.
Plaintiff alleges that defendants were negligent in their preparation, provision and grading of a written final examination required for her to obtain a degree upon the completion of all course work. These allegations go to the core of defendants' substantive evaluation of plaintiff's academic performance and are therefore beyond judicial review (Matter of Susan M. v New York Law School, 76 NY2d 241 [1990]). Judicial review of the decisions of academic institutions as to their students' academic performance is limited, pursuant to CPLR article 78, to whether the [*2]decision was arbitrary and capricious, irrational or in bad faith (id. at 246; Keles v Trustees of Columbia Univ. in City of N.Y., 74 AD3d 435 [1st Dept 2010], lv denied 16 NY3d 890 [2011], cert denied ___ US ___, 132 S. Ct. 255 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2015
CLERK